 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 72 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Forbes (for himself and Ms. Bordallo) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Condemning any action of the PRC that could unnecessarily escalate tensions between our two countries, including the actions taken on March 8, 2009, relating to the USNS Impeccable and the subsequent rejection of United States protests to the incident. 
 
 
Whereas the outer limit for territorial sea claims by a country cannot exceed 12 nautical miles in accordance with international law as reflected in the United Nations Convention on the Law of the Sea; 
Whereas all ships, including United States Naval ships, may exercise high seas freedoms outside foreign territorial seas including freedom of navigation and overflight; 
Whereas United States warships and naval auxiliaries are entitled to complete sovereign immunity, no foreign State may attempt to regulate, stop, search, or board them without the consent of the United States; 
Whereas United States Naval Ship (USNS) Impeccable was more than 70 miles offshore of the coast of China when it was harassed by five Chinese ships on March 8, 2009; 
Whereas USNS Impeccable is an unarmed, naval auxiliary manned by a civilian crew; 
Whereas Chinese boats maneuvered to within 25 feet of the USNS Impeccable, which is dangerously close and a violation of binding international agreements concerning the safety of navigation at sea; 
Whereas Chinese sailors deliberately put debris and their vessels in the path of the USNS Impeccable, forcing it to stop even as the USNS Impeccable was attempting to exit the situation; 
Whereas a Chinese frigate had previously crossed the bow of the USNS Impeccable on March 7, 2009, at close range and Chinese maritime aircraft buzzed the ship after that incident; 
Whereas a Chinese ship threatened the crew of the USNS Impeccable on March 7 via bridge-to-bridge radio by calling on the American ship to leave international waters or suffer the consequences; 
Whereas previous dangerous maneuvers by Chinese forces have unnecessarily escalated tensions between the United States and China in the past, including the April 2001 P–3 incident off Hainan Island, People’s Republic of China; 
Whereas United States National Intelligence Director Dennis Blair described the incident between the USNS Impeccable and five Chinese ships as the most serious military interaction between the PRC and the United States since 2001; 
Whereas the United States has consistently sought and seeks to maintain a de-escalatory foreign policy with the People’s Republic of China; 
Whereas the United States does not and will not recognize excessive maritime claims put forth by foreign governments; 
Whereas the United States is a staunch advocate for navigational rights and freedoms consistent with international law as reflected in the United Nations Convention on the Law of the Sea; 
Whereas the People’s Republic of China is a Party to the United Nations Convention on the Law of the Sea; and 
Whereas the United States Government lodged protests with the People’s Republic of China and that protest was rejected by the People’s Republic of China on March 10, 2009: Now, therefore, be it 
 
That the Congress hereby— 
(1)supports the rise of a peaceful China that is a proud member of the global community; 
(2)condemns any action of the PRC that could unnecessarily escalate tensions between our two countries, including the actions taken on March 8, 2009, relating to the USNS Impeccable and the subsequent rejection of United States protests to the incident; 
(3)urges the President of the United States to raise this matter directly with the President of the People’s Republic of China, Hu Jintao to seek his assurances that such actions will not be taken again; and 
(4)urges the People’s Republic of China to suggest through its bilateral military-to-military contacts any communication improvements that will help ensure that unnecessary escalation does not jeopardize the bilateral relationship that is mutually beneficial to the United States and the People’s Republic of China. 
 
